office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb postn-119190-16 uilc date date to david conrad area_counsel mountain states area tax exempt government entities division counsel from stephen b tackney deputy associate chief_counsel employee_benefits tax exempt government entities subject ------------------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------- this is in response to the request for reconsideration of a memorandum dated date prepared by you for amy myers fslg mid-atlantic area group manager and reviewed by this office in the memorandum relies upon revrul_75_539 1975_2_cb_45 and advises fslg to deny refund claims filed by the school district relating to contributions made by public school employees under -------------------------------------------- ------ as explained below after further consideration of this matter we question the reliance on revrul_75_539 as the basis for the position taken in the memorandum and have concluded that the irs should not rely upon the memorandum’s analysis related to the application of the revenue_ruling to the particular facts at issue revrul_75_539 considers whether amounts paid for health insurance are excludible from gross_income of retired employees under sec_106 the ruling describes two labor contracts contract a provides that upon retirement an employee will receive a cash payment for one-half of the employee’s unused sick leave credits in excess of days or at the option of the employee that payment may be applied as the employee’s payment of premiums for continued participation in the employer’s health plan until the funds are exhausted contract b provides that the value of three-fourths of a retiring postn-119190-16 employee’s unused sick leave credits will be placed by the employer in an escrow account to pay the premiums of continued participation by the retired employee in the employer’s health plan until the funds are exhausted contract b further provides that the retired employee the retired employee’s spouse or dependents may not receive any of this escrow amount in cash furthermore any part of the escrow amount which for any cause is not expended for premiums reverts to the employer with respect to contract a revrul_75_539 finds that a retiree’s option to relinquish the right to the cash payment so that it may be used to pay premiums for continued participation in the employer’s health plan does not alter the conclusion that the amount is constructively received by the retiree under sec_451 and thus is includible in the retiree’s gross_income revrul_75_539 further provides that the amount of the premium payments is considered an employee contribution out of salary and not a contribution by the employer within the scope of sec_106 accordingly under contract a revrul_75_539 holds that the value of unused sick leave credits whether paid in cash to the retired employee or used under the plan to continue health coverage for the employee is includible in the retired employee’s gross_income with respect to contract b revrul_75_539 notes that the value of unused sick leave credits is placed in escrow by the employer solely for the payment of health insurance premiums and may not be received in cash by the employee the employee’s spouse or dependents accordingly revrul_75_539 holds that the amounts are not constructively received by the retiree under sec_451 but rather are contributions by the employer to the employer’s health plan and thus are excludible from the retired employee’s gross_income under sec_106 under --------- public school employees who earned service_credit in the ----------------- ending ------------------------- or were on an approved leave of absence on that date were provided a brief one-time irrevocable election window to opt_out of the future right to receive retiree health benefits under the state system the election window opened in late ------ and closed in early ------ under --------- employees who elected to opt_out of the future right to receive retiree health benefits under the state system would not be subject_to a ---------------------------------in their future compensation those who did not opt_out would have a ------------------applied to their compensation and would retain the future right to receive retiree health benefits under the state system the date memorandum concludes that the election under --------- is analogous to the choice offered to employees under contract a in revrul_75_539 the conclusion that the two elections are analogous is not correct under the facts described in revrul_75_539 contract a provided the employee a choice between a current cash payment and the application of the payment to premiums for continued coverage under the employer’s health plan in contrast the election provided in accordance with --------- is distinguishable because it provides employees a choice between future salary not yet earned not a current cash payment and a future right to receive retiree health benefits accordingly the facts described in revrul_75_539 are postn-119190-16 distinguishable and the irs should not rely upon the application of its conclusions to the facts at issue in the date memorandum after further consideration of this matter we have concluded that there is not explicit or analogous guidance addressing the federal tax consequences under these particular facts in addition analysis of these particular facts raises issues not only concerning the application of sec_105 and sec_106 but also the application of the constructive_receipt_doctrine the definition of a cafeteria_plan the application of sec_125 the application of sec_3121 and by analogy the definition of a cash_or_deferred_arrangement coda under sec_401 and the potential relevance of the concept of a one-time irrevocable election contained in sec_1_401_k_-1 we will continue to analyze these and similar facts to determine the federal tax consequences including whether published guidance may be appropriate to address the series of issues raised
